DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
As to claim 1, the phrase “a second stream of graphics data” in line 19 of the claim should be changed to “the second stream of graphics data” since “second stream of graphics data” was previously recited in lines 5 and 7 of the claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2016/0109934 A1) in view of Lee et al. (US 2016/0117995 A1).
               As to claim 1, Woo et al. teaches a system comprising: 
                a first source processor (300 in Fig. 1)  that is external to a display device (1100 in Fig. 1) and generates a first stream of graphics data ([0068]: first display data DDATA1); 
                a second source processor (400 in Fig. 1) that also is external to the display device (1100 in Fig. 1)  and generates a second stream of graphics data ([0068]: display data DDATA2);
                the display device (1100 in Fig. 1) that receives the first stream of graphics data ([0068]: first display data DDATA1)from the first source processor (300 in Fig. 1) and the second stream of graphics data([0068]: display data DDATA2) from the second source processor (400 in Fig. 1) via one or more video interfaces ([0071-0072]: the first processor 300 may transmit or receive the first display data DDATA1 through a first interface, and the second processor 400 may transmit or receive the second display data DDATA2 through a second interface) and displays at least one of the first stream of graphics data and the second stream of graphics data ([0070]: display driver circuit 100 may display an image on the display panel 200, based on one of the received first display data DDATA1 and second display data DDATA2), and 

                 causes the display device to display a first frame stored in memory ([0020];[0097-0099]: image corresponding to the display data stored in the memory 150 may be displayed on the display panel 200 during a time of a plurality of frames), 
                wherein the first frame includes at least a portion of data included in the first stream of graphics data ([0020]: timing controller configured to control an image to be displayed on a display panel based on the first display data;[0067]: display data DDATA1 may be part of one frame); 
                receives a second stream of graphics data ([0020]: timing controller configured to control an image to be displayed on the display panel based on the second display data in a second operating mode;[0096];[0098]: in the second operating mode, display data output by a first MUX 120 may be output to the timing controller);  causes the display device to display the second stream of graphics data ([0020]: control an image to be displayed on a display panel based on the second display data); but does not explicitly disclose receives a first control signal to enter into a self-refresh state; in response, enters into the self-refresh state; and exits the self-refresh state.
               However, Lee et al. teaches receives a first control signal to enter into a self-refresh state ([0016]: receive panel self-refresh start commands;[0037]); in response, enters into the self-refresh state  ([0015]: operating the timing controller in the panel self-refresh mode;[0037]: timing controller generates driving signal in response to a first panel self refresh start command received); and exits the self-refresh state ([0010]: timing controller changes an operation mode from the panel self-refresh 
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo et al. by receiving a first control signal to enter into a self-refresh state, in response, enters into the self-refresh state and exits the self-refresh state as taught by Lee et al. in order to reduce flicker.
               As to claim 13, Woo et al. teaches the system as discussed above, further comprising: 
one or more communications paths that transmit at least one of the first stream of graphics data and the second stream of graphics data (Fig. 1, first display data DDATA1 and second display data DDATA2; [0071-0072]: transmit first display data DDATA1 through a first interface, and the second processor 400 transmit second display data DDATA2 through a second interface); but does not explicitly disclose 
a separate configuration channel that transmits the first control signal.
               However, Lee et al. teaches a separate configuration channel that transmits the first control signal ([0016-0017]: application processor generate panel self-refresh start command;[0053]: command receiver CRX may receive a panel self-refresh start command as the command signal CSIG).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo et al. with a separate configuration channel that transmits the first control signal as taught by Lee et al. in order to reduce flicker.
               As to claim 14, Woo et al. teaches a computer-implemented method comprising: 
 causing the display device to display a first frame stored in memory ([0020];[0097-0099]: image corresponding to the display data stored in the memory 150 may be displayed on the display panel 200 during a time of a plurality of frames), wherein the first frame includes at least a portion of data included in a first stream of graphics data generated by a first source processor (300 in Fig. 1)   that is external to the display device (1100 in Fig. 1;[0020]: timing controller configured to control an image to 
                receiving, a second stream of graphics data ([0068]: display data DDATA2) generated by a second source processor (400 in Fig. 1) that is external to the display device (1100 in Fig. 1); and 
                causing the display device to display the second stream of graphics data ([0070]: display driver circuit 100 may display an image on the display panel 200, based on one of the received first display data DDATA1 and second display data DDATA2), but does not explicitly disclose receiving, at a timing controller included within a display device, a first control signal to enter into a self-refresh state; in response to receiving the first control signal, entering into the self-refresh state within the display device and exiting the self-refresh state.
               However, Lee et al. teaches receiving, at a timing controller (130 in Fig. 4) included within a display device (170 in Fig. 4), a first control signal to enter into a self-refresh state ([0016]: receive panel self-refresh start commands;[0037]); 
                in response to receiving the first control signal, entering into the self-refresh state within the display device ([0014-0015]: operating in the panel self-refresh mode;[0037]: timing controller generates driving signal in response to a first panel self refresh start command received); and exiting the self-refresh state ([0010]: timing controller changes an operation mode from the panel self-refresh mode to normal mode in response to panel self-refresh end command;[0016]:receives panel self-refresh end command;[0037]).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo et al. by receiving at a timing controller included within a display device a first control signal to enter into a self-refresh state, in response to receiving the first control signal entering into the self-refresh state within the display device, and exiting the self-refresh state as taught by Lee et al. in order to reduce flicker.

               However, Lee et al. teaches further comprising receiving the at least a portion of data included in the first stream of graphics data ([0005]: display device receives an image signal to display the image signal;[0049];[0069]: a frame of image data is displayed during a portion of period B) before entering into the self-refresh state ([0069]: period D is the panel self-refresh mode) .
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo et al. by receiving the at least a portion of data included in the first stream of graphics data before entering into the self-refresh state as taught by Lee et al. in order to reduce flicker.
               As to claim 18,  Woo et al. in view of Lee et al. teaches the computer-implemented method of claim 14, wherein the first stream of graphics data and the second stream of graphics data are received via at least one communications path (Woo et al., Fig. 1, first display data DDATA1 and second display data DDATA2; [0071-0072]: transmit first display data DDATA1 through a first interface, and the second processor 400 transmit second display data DDATA2 through a second interface).
               As to claim 19, Woo et al. teaches the computer-implemented method as discussed above, but does not explicitly disclose wherein the first control signal is received via a configuration channel that is separate from the at least one communications path.
               However, Lee et al. teaches wherein the first control signal is received via a configuration channel that is separate from the at least one communications path ([0016-0017]: application processor generate panel self-refresh start command;[0053]: command receiver CRX may receive a panel self-refresh start command as the command signal CSIG).

               As to claim 20,  Woo et al.  teaches one or more non-transitory computer-readable media including instructions that when executed by one or more processors ([0056];[0058-0059]: instructions, which are executed via processor), cause the one or more processors to perform the steps of:
                causing the display device to display a first frame that is stored in memory ([0020];[0097-0099]: image corresponding to the display data stored in the memory 150 may be displayed on the display panel 200 during a time of a plurality of frames), wherein the first frame includes at least a portion of data included in a first stream of graphics data generated by a first source processor (300 in Fig. 1)   that is external to the display device (1100 in Fig. 1;[0020]: timing controller configured to control an image to be displayed on a display panel based on the first display data;[0067]: display data DDATA1 may be part of one frame;[0070]; first display data DDATA1);
                receiving, a second stream of graphics data ([0068]: display data DDATA2)  generated by a second source processor (400 in Fig. 1) that is external to the display device (1100 in Fig. 1);  and 
                causing the display device to display the second stream of graphics data ([0070]: display driver circuit 100 may display an image on the display panel 200, based on one of the received first display data DDATA1 and second display data DDATA2), but does not explicitly disclose receiving, at a timing controller included within a display device, a first control signal to enter into a self-refresh state;  entering into the self-refresh state within the display device; and exiting the self-refresh state.
               However, Lee et al. teaches receiving, at a timing controller (130 in Fig. 4) included within a display device (170 in Fig. 4), a first control signal to enter into a self-refresh state ([0016]: receive panel self-refresh start commands;[0037]); entering into the self-refresh state within the display device 
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo et al. by receiving at a timing controller included within a display device a first control signal to enter into a self-refresh state,  entering into the self-refresh state within the display device, and exiting the self-refresh state as taught by Lee et al. in order to reduce flicker.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2016/0109934 A1) in view of Lee et al. (US 2016/0117995 A1) and further in view of Emerson (US 2018/0074777 A1).
           As to claim 2, Woo et al. in view of Lee et al. teaches the system of claim 1, but does not 

explicitly disclose further comprising a multiplexer control unit that generates the first control 

signal.
           However, Emerson et al. teaches further comprising a multiplexer control unit that 

generates the first control signal ([0022]: display refresh multiplexer 460 communicates 

selected refresh traffic data).

           It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Woo et al. in view of Lee et al. with a 

multiplexer control unit that generates the first control signal as taught by Emerson et al. in 



           As to claim 3, Woo et al. in view of Lee et al. teaches the system as discussed above, but 

does not explicitly disclose wherein the multiplexer control unit causes the first source 

processor to cease generating the first stream of graphics data.
           However, Emerson et al. teaches wherein the multiplexer control unit causes the first 

source processor to cease generating the first stream of graphics data ([0023]: multiplexer  

provides placebo, or placeholder, data to non-selected video controller).

           It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Woo et al. in view of Lee et al. with 

multiplexer control unit that causes the first source processor to cease generating the first 

stream of graphics data as taught by Emerson et al. in order to generate valid interface response 

signals.

           As to claim 4, Woo et al. in view of Lee et al. teaches the system as discussed above, but 

does not explicitly disclose wherein the multiplexer control unit causes the second source 

processor to generate the second stream of graphics data.
           However, Emerson et al. teaches wherein the multiplexer control unit causes the second 

source processor to generate the second stream of graphics data ([0022];[0024-0025]: video 

controller provide output stream).           
            It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Woo et al. in view of Lee et al. such that 

the multiplexer control unit causes the second source processor to generate the second stream 

of graphics data as taught by Emerson et al. in order to provide a digital video output.

                Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 
2016/0109934 A1) in view of Lee et al. (US 2016/0117995 A1) and further in view of Ryu et al. (US 

2009/0146978 A1).
           As to claim 9, Woo et al. in view of Lee et al.  teaches the system of claim 1, but does not 

explicitly disclose wherein the first frame is stored in an internal memory included in the timing 

controller.
           However, Ryu et al. teaches wherein the first frame is stored in an internal memory 

included in the timing controller ([0045-0046]: frame memory included in a timing controller).

           It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Woo et al. in view of Lee et al.  such that the 

first frame is stored in an internal memory included in the timing controller as taught by Ryu et 

al. in order to improve picture quality.

               Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 
2016/0109934 A1) in view of Lee et al. (US 2016/0117995 A1) and further in view of Nambi et al. (US 

2014/0198093 A1).

                As to claim 10, Woo et al. in view of Lee et al. teaches the system of claim 1, but does not explicitly disclose wherein the first source processor comprises a central processing unit (CPU) and the second source processor comprises a graphics processing unit (GPU).
               However, Nambi et al. teaches wherein the first source processor comprises a central 

processing unit (CPU) and the second source processor comprises a graphics processing unit (GPU) (GPU 

and CPU in Fig. 1;[0049]).

           It would have been obvious to one of ordinary skill in the art before the effective filing 

Woo et al. in view of Lee et al. such that the 

first source processor comprises a central processing unit (CPU) and the second source processor 

comprises a graphics processing unit (GPU)  as taught by Nambi et al. in order to reduce power 

consumption of device displays by monitoring various image presentation processes and 

communicate image data  with the timing controller.

               As to claim 11, Woo et al. in view of Lee et al. teaches the system of claim 1, wherein the first source processor comprises a graphics processing unit (GPU) (Woo et al., [0179]: 4010 include GPU;[0194]), but does not explicitly disclose the second source processor comprises a central processing unit (CPU).
           However, Nambi et al. teaches wherein the second source processor comprises a central 

processing unit (CPU) (CPU in Fig. 1;[0049]).

           It would have been obvious to one of ordinary skill in the art before the effective filing 

date of the claimed invention to modify the device of Woo et al. in view of Lee et al. such that the 

second source processor comprises a central processing unit (CPU)  as taught by Nambi et al. in 

order to reduce power consumption of device displays by monitoring various image 

presentation processes and communicate image data  with the timing controller.

               As to claim 12, Woo et al. in view of Lee et al. teaches the system of claim 1, wherein the first source processor comprises a graphics processing unit (GPU) (Woo et al., [0179]: 4010 include GPU;[0194]), but does not explicitly disclose the second source processor comprises a second GPU.
           However, Nambi et al. teaches wherein the second source processor comprises a 

second GPU (GPUs in Fig. 1;[0049]). 

            It would have been obvious to one of ordinary skill in the art before the effective filing 

Woo et al. in view of Lee et al.  such that the 

the second source processor comprises a second GPU as taught by Nambi et al. in order to reduce 

power consumption of device displays by monitoring various image presentation processes and 

communicate image data  with the timing controller.
                Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2016/0109934 A1) in view of Lee et al. (US 2016/0117995 A1) and further in view of Wyatt et al. (US 9165537 A1).
               As to claim 16, Woo et al. in view of Lee et al. teaches the computer-implemented method of claim 14, but does not explicitly disclose further comprising link-training with the second source processor after entering the self-refresh state.
               However, Wyatt et al. teaches further comprising link-training with the second source processor after entering the self-refresh state (col. 8, lines 63-66; Fig. 4: col. 13, lines 10-13: In the re-sync state 450 (which occurs after entering self-refresh state 440), synchronize the video signals generated by GPU 240; col. 21, lines 42-50: At step 912 (after entering the self refresh state), GPU 240 reconfigures communications path 280).
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woo et al. in view of Lee et al.  by link-training with the second source processor after entering the self-refresh state as taught by Wyatt et al. in order to reduce power consumption of the display.

                As to claim 17, Woo et al.  in view of Lee et al. teaches the computer-implemented method of claim 16, but does not explicitly disclose further comprising receiving a second control signal to exit the self-refresh state after link-training with the second source processor has completed.
.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	As to claim 5, the prior art of record does not disclose applicant’s claimed invention: 

 	“the system of claim 2, wherein the multiplexer control unit generates the first control signal in 

response to receiving a switch command signal from at least one of the first source processor 

and the second source processor.”

As to claim 6, the prior art of record does not disclose applicant’s claimed invention:  
“the system of claim 1, further comprising a multiplexer that: receives the first stream of graphics data from the first source processor; receives the second stream of graphics data from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STACY KHOO/Primary Examiner, Art Unit 2624